                                                                     Case 2:15-cv-01232-RCJ-NJK Document 93
                                                                                                         94 Filed 05/11/20
                                                                                                                  05/12/20 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: rex.garner@akerman.com

                                                             7   Attorneys for Nationstar Mortgage LLC

                                                             8                                    UNITED STATES DISTRICT COURT
                                                             9                                         DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            10
                      LAS VEGAS, NEVADA 89134




                                                            11    NATIONSTAR MORTGAGE LLC,                          Case No.: 2:15-cv-01232-RCJ-NJK
AKERMAN LLP




                                                            12                Plaintiff,

                                                            13    vs.
                                                                                                                    MOTION TO REMOVE ATTORNEY FROM
                                                            14    HOMETOWN WEST II HOMEOWNERS                       ELECTRONIC SERVICE LIST
                                                                  ASSOCIATION; SFR INVESTMENTS POOL
                                                            15    1, LLC; DOE INDIVIDUALS I-X, inclusive,
                                                                  and ROE CORPORATIONS I-X, inclusive,
                                                            16
                                                                              Defendants.
                                                            17

                                                            18    SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                  limited liability company,
                                                            19
                                                                              Counter-Claimant,
                                                            20
                                                                  vs.
                                                            21
                                                                  NATIONSTAR MORTGAGE, LLC, a
                                                            22    Delaware limited liability company; REALTY
                                                                  MORTGAGE CORPORATION, a Mississippi
                                                            23    corporation, DAVID M. HOLLEB, an
                                                                  individual,
                                                            24
                                                                              Counter-Defendant/Cross-Defendants.
                                                            25

                                                            26


                                                                 53072211;1
                                                                     Case 2:15-cv-01232-RCJ-NJK Document 93
                                                                                                         94 Filed 05/11/20
                                                                                                                  05/12/20 Page 2 of 2




                                                             1   TO:      ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                             2            PLEASE TAKE NOTICE that Tenesa S. Powell, Esq., is no longer associated with the law

                                                             3   firm of Akerman LLP and requests that Ms. Powell be removed from the service list.

                                                             4            Akerman, LLP continues to serve as counsel for Nationstar Mortgage LLC. All items,

                                                             5   including, but not limited to, pleadings, papers, correspondence, documents and future notices in this

                                                             6   action should continue to be directed to, Melanie D. Morgan, Esq. and Rex D. Garner, Esq.

                                                             7            DATED this 11th day of May, 2020

                                                             8                                                AKERMAN LLP
                                                             9                                                /s/ Rex D. Garner
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                                              MELANIE D. MORGAN, ESQ.
                                                            10                                                Nevada Bar No. 8215
                      LAS VEGAS, NEVADA 89134




                                                            11                                                REX D. GARNER, ESQ.
AKERMAN LLP




                                                                                                              Nevada Bar No. 9401
                                                            12                                                1635 Village Center Circle, Ste. 200
                                                                                                              Las Vegas, Nevada 89134
                                                            13
                                                                                                              Attorneys for Nationstar Mortgage LLC
                                                            14

                                                            15
                                                                                                        COURT APPROVAL
                                                            16
                                                                          IT IS SO ORDERED.
                                                            17
                                                                                May 12, 2020
                                                                          DATE: ________________________
                                                            18

                                                            19
                                                                                                              __________________________________________
                                                            20                                                UNITED STATES MAGISTRATE JUDGE
                                                                                                              Case No.: 2:15-cv-01232-RCJ-NJK
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                                                                                   2
                                                                 53072211;1
